 



Exhibit 10.15
Loan No.: 50-2859027 Hidden Lakes Apartments
SEC INDEMNITY AND GUARANTY AGREEMENT
     THIS SEC INDEMNITY AND GUARANTY AGREEMENT (as the same may hereafter be
amended, consolidated, renewed or replaced, this “Agreement”), made as of
December 28, 2006, by NNN APARTMENT REIT, INC., a Maryland corporation
(“Indemnitor”), whose address is c/o Triple Net Properties, LLC, 1551 North
Tustin Avenue, Suite 300, Santa Ana, California 92705, in favor of WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns, “Lender”), whose address is Commercial Real Estate
Services, 8739 Research Drive URP — 4, NC 1075, Charlotte, North Carolina 28262.
W I T N E S S E T H:
     WHEREAS, Apartment REIT Hidden Lakes, LP, a Texas limited partnership
(“Borrower”), has obtained a loan (the “Loan”) in the principal amount of
Nineteen Million Two Hundred Eighteen Thousand and No/100 Dollars
($19,218,000.00) from Lender; and
     WHEREAS, the Loan is evidenced by a Promissory Note (as the same may from
time to time be amended, consolidated, renewed or replaced, the “Note”) dated of
even date herewith, executed by Borrower and payable to the order of Lender, in
the stated principal amount of Nineteen Million Two Hundred Eighteen Thousand
and No/100 Dollars ($19,218,000.00), and is secured by a Deed of Trust, Security
Agreement and Fixture Filing dated of even date herewith (as the same may from
time to time be amended, consolidated, renewed or replaced, the “Security
Instrument”) from Borrower for the benefit of Lender, encumbering that certain
real property situated in the County of Bexar, State of Texas, as more
particularly described on Exhibit “A” attached hereto and incorporated herein by
this reference, together with the buildings, structures and other improvements
now or hereafter located thereon (the “Property”) and by other documents and
instruments (the Note, the Security Instrument and such other documents and
instruments, as the same may from time to time be amended, consolidated, renewed
or replaced, being collectively referred to herein as the “Loan Documents”); and
     WHEREAS, as a condition to making the Loan to Borrower, Lender has required
that Indemnitor execute and deliver this Agreement; and
     WHEREAS, the extension of the Loan to Borrower is of substantial benefit to
Indemnitor and, therefore, Indemnitor desires to execute and delivery this
Agreement.
     NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby covenants and agrees for the benefit of Lender, as follows:
     1. Indemnity and Guaranty. Indemnitor irrevocably and unconditionally
guarantees to Lender the prompt payment of all liabilities, obligations, losses,
damages, costs and expenses (including, without limitation, attorneys’ fees),
causes of action, suits, claims, demands and judgments of any nature or
description whatsoever (collectively, “Costs”) arising out of or attributable to
(i) the violation of any applicable law governing the sale of securities in
connection with the structure, organization, sale or syndication of partnership
interests in Apartment REIT Hidden Lakes, LP, or in the sale or syndication or
tenant in common ownership interest in the property and (ii) the Securities
Liabilities (as hereinafter defined) and any legal or other expenses reasonably
incurred by Lender, in investigating or defending the Securities Liabilities, to
the extent such Securities Liabilities relate to a Securities and Exchange
Commission (“SEC”) investigation, inquiry or proceeding relating to Triple Net
Properties, LLC or any of its affiliates. As used herein, the term “Securities
Liabilities” shall mean any liability, obligation or other remedy (including,
without limitation, any right or rescission in favor of any Borrower or any
member of any Borrower) arising from or related to that certain investigation by
the SEC captioned “In

 



--------------------------------------------------------------------------------



 



the matter of Triple Net Properties, LLC” (as well as any subsequent related
investigation involving any affiliate of Triple Net Properties, LLC) pursuant to
which the SEC has requested information, including financial information, from
Triple Net Properties, LLC relating to disclosure in securities offerings
sponsored by Triple Net Properties, LLC and its affiliates.
     This is a guaranty of payment and performance and not of collection. The
liability of Indemnitor under this Agreement shall be direct and immediate and
not conditional or contingent upon the pursuit of any remedies against Borrower
or any other person (including, without limitation, other guarantors, if any),
nor against the collateral for the Loan. Indemnitor waives any right to require
that an action be brought against Borrower or any other person or to require
that resort be made to any collateral for the Loan or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other person. In the event of a default under the Loan Documents which is not
cured within any applicable grace or cure period, Lender shall have the right to
enforce its rights, powers and remedies (including, without limitation,
foreclosure of all or any portion of the collateral for the Loan) thereunder or
hereunder, in any order, and all rights, powers and remedies available to Lender
in such event shall be non-exclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity. If the
indebtedness and obligations guaranteed hereby are partially paid or discharged
by reason of the exercise of any of the remedies available to Lender, this
Agreement shall nevertheless remain in full force and effect, and Indemnitor
shall remain liable for all remaining indebtedness and obligations guaranteed
hereby, even though any rights which Indemnitor may have against Borrower may be
destroyed or diminished by the exercise of any such remedy.
     2. Indemnification Procedures.
          (a) If any action shall be brought against Lender based upon any of
the matters for which Lender is indemnified hereunder, Lender shall notify
Indemnitor in writing thereof and Indemnitor shall promptly assume the defense
thereof, including, without limitation, the employment of counsel acceptable to
Lender and the negotiation of any settlement; provided, however, that any
failure of Lender to notify Indemnitor of such matter shall not impair or reduce
the obligations of Indemnitor hereunder. Lender shall have the right, at the
expense of Indemnitor (which expense shall be included in Costs), to employ
separate counsel in any such action and to participate in the defense thereof.
In the event Indemnitor shall fail to discharge or undertake to defend Lender
against any claim, loss or liability for which Lender is indemnified hereunder,
Lender may, at its sole option and election, defend or settle such claim, loss
or liability. The liability of Indemnitor to Lender hereunder shall be
conclusively established by such settlement, provided such settlement is made in
good faith, the amount of such liability to include both the settlement
consideration and the costs and expenses, including, without limitation,
attorneys’ fees and disbursements, incurred by Lender in effecting such
settlement. In such event, such settlement consideration, costs and expenses
shall be included in Costs and Indemnitor shall pay the same as hereinafter
provided. Lender’s good faith in any such settlement shall be conclusively
established if the settlement is made on the advice of independent legal counsel
for Lender.
          (b) Indemnitor shall not, without the prior written consent of Lender:
(i) settle or compromise any action, suit, proceeding or claim or consent to the
entry of any judgment that does not include as an unconditional term thereof the
delivery by the claimant or plaintiff to Lender of a full and complete written
release of Lender (in form, scope and substance satisfactory to Lender in its
sole discretion) from all liability in respect of such action, suit, proceeding
or claim and a dismissal with prejudice of such action, suit, proceeding or
claim; or (ii) settle or compromise any action, suit, proceeding or claim in any
manner that may adversely affect Lender or obligate Lender to pay any sum or
perform any obligation as determined by Lender in its sole discretion.
          (c) All Costs shall be immediately reimbursable to Lender when and as
incurred and, in the event of any litigation, claim or other proceeding, without
any requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice. In addition to any other remedy available
for the failure of Indemnitor to

 



--------------------------------------------------------------------------------



 



periodically pay such Costs, such Costs, if not paid within said ten-day period,
shall bear interest at the Default Interest Rate (as defined in the Note).
     3. Reinstatement of Obligations. If at any time all or any part of any
payment made by Indemnitor or received by Lender from Indemnitor under or with
respect to this Agreement is or must be rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Indemnitor or Borrower), then the obligations of Indemnitor
hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence, notwithstanding such previous payment made by
Indemnitor, or receipt of payment by Lender, and the obligations of Indemnitor
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, all as though such previous payment by Indemnitor had never
been made.
     4. Waivers by Indemnitor. To the extent permitted by law, Indemnitor hereby
waives and agrees not to assert or take advantage of:
          (a) Any right to require Lender to proceed against Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power or under any other
agreement before proceeding against Indemnitor hereunder;
          (b) Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons;
          (c) Demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Borrower, Lender, any
endorser or creditor of Borrower or of Indemnitor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Lender;
          (d) Any defense based upon an election of remedies by Lender;
          (e) Any right or claim of right to cause a marshalling of the assets
of Indemnitor;
          (f) Any principle or provision of law, statutory or otherwise, which
is or might be in conflict with the terms and provisions of this Agreement;
          (g) Any duty on the part of Lender to disclose to Indemnitor any facts
Lender may now or hereafter know about Borrower or the Property, regardless of
whether Lender has reason to believe that any such facts materially increase the
risk beyond that which Indemnitor intends to assume or has reason to believe
that such facts are unknown to Indemnitor or has a reasonable opportunity to
communicate such facts to Indemnitor, it being understood and agreed that
Indemnitor is fully responsible for being and keeping informed of the financial
condition of Borrower, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Indemnitor
hereunder;
          (h) Any lack of notice of disposition or of manner of disposition of
any collateral for the Loan;
          (i) Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;
          (j) Any deficiencies in the collateral for the Loan or any deficiency
in the ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

 



--------------------------------------------------------------------------------



 



          (k) An assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Borrower) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Indemnitor or the collateral for the Loan;
          (l) Any modifications of the Loan Documents or any obligation of
Borrower relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise. Without
limiting the generality of the foregoing, Indemnitor expressly waives any and
all rights to which Indemnitor may otherwise have been entitled under any
suretyship laws in effect from time to time, including (without limitation) any
rights pursuant to Rule 31 of the Texas Rules of Civil Procedure, Section 17.001
of the Texas Civil Practice and Remedies Code, and Chapter 34 of the Texas
Business and Commerce Code.
          (m) Any action, occurrence, event or matter consented to by Indemnitor
under Section 6(h) hereof, under any other provision hereof, or otherwise; and
     5. Intentionally Deleted.
     6. General Provisions.
          (a) Fully Recourse. All of the terms and provisions of this Agreement
are recourse obligations of Indemnitor and not restricted by any limitation on
personal liability set forth in any of the Loan Documents.
          (b) Unsecured Obligations. Indemnitor hereby acknowledges that
Lender’s appraisal of the Property is such that Lender is not willing to accept
the consequences of the inclusion of Indemnitor’s indemnity set forth herein
among the obligations secured by the Security Instrument and the other Loan
Documents and that Lender would not make the Loan but for the unsecured personal
liability undertaken by Indemnitor herein.
          (c) Survival. This Agreement shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the exercise
of any remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full.
          (d) No Subrogation; No Recourse Against Lender. Notwithstanding the
satisfaction by Indemnitor of any liability hereunder, Indemnitor shall not have
any right of subrogation, contribution, reimbursement or indemnity whatsoever or
any right of recourse to or with respect to the assets or property of Borrower
or to any collateral for the Loan. In connection with the foregoing, Indemnitor
expressly waives any and all rights of subrogation to Lender against Borrower,
and Indemnitor hereby waives any rights to enforce any remedy which Lender may
have against Borrower and any right to participate in any collateral for the
Loan. In addition to and without in any way limiting the foregoing, Indemnitor
hereby subordinates any and all indebtedness of Borrower now or hereafter owed
to Indemnitor to all indebtedness of Borrower to Lender, and agrees with Lender
that Indemnitor shall not demand or accept any payment of principal or interest
from Borrower, shall not claim any offset or other reduction of Indemnitor’s
obligations hereunder because of any such indebtedness and shall not take

 



--------------------------------------------------------------------------------



 



any action to obtain any of the collateral from the Loan. Further, Indemnitor
shall not have any right of recourse against Lender by reason of any action
Lender may take or omit to take under the provisions of this Agreement or under
the provisions of any of the Loan Documents.
          (e) Reservation of Rights. Nothing contained in this Agreement shall
prevent or in any way diminish or interfere with any rights or remedies,
including, without limitation, the right to contribution, which Lender may have
against Borrower, Indemnitor or any other party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified at
Title 42 U.S.C. §9601 et seq.), as it may be amended from time to time, or any
other applicable federal, state or local laws, all such rights being hereby
expressly reserved.
          (f) Financial Statements. Indemnitor hereby agrees, as a material
inducement to Lender to make the Loan to Borrower, to furnish to Lender, from
time to time, promptly upon demand by Lender annual financial statements for
Indemnitor, within one hundred twenty (120) days after the end of each calendar
year, certified by or on behalf of Indemnitor, in form and substance acceptable
to Lender. Indemnitor hereby warrants and represents unto Lender that any and
all balance sheets, net worth statements and other financial data which have
heretofore been given or may hereafter be given to Lender with respect to
Indemnitor did or will at the time of such delivery fairly and accurately
present the financial condition of Indemnitor.
          (g) Rights Cumulative; Payments. Lender’s rights under this Agreement
shall be in addition to all rights of Lender under the Note, the Security
Instrument and the other Loan Documents. Further, payments made by Indemnitor
under this Agreement shall not reduce in any respect Borrower’s obligations and
liabilities under the Note, the Security Instrument and the other Loan Documents
except with respect to, and to the extent of, Borrower’s obligation and
liability for the payment made by Indemnitor.
          (h) No Limitation on Liability. Indemnitor hereby consents and agrees
that Lender may at any time and from time to time without further consent from
Indemnitor do any of the following events (if applicable), and the liability of
Indemnitor under this Agreement shall be unconditional and absolute and shall in
no way be impaired or limited by any of the following events, whether occurring
with or without notice to Indemnitor or with or without consideration: (i) any
extensions of time for performance required by any of the Loan Documents or
extension or renewal of the Note; (ii) any sale, assignment or foreclosure of
the Note, the Security Instrument or any of the other Loan Documents or any sale
or transfer of the Property or any portion thereof; (iii) any change in the
composition of Borrower, including, without limitation, the withdrawal or
removal of Indemnitor from any current or future position of ownership,
management or control of Borrower; (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor herein or by Borrower in any
of the Loan Documents; (v) the release of Borrower or of any other person or
entity from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act or otherwise; (vi) the release or substitution in whole
or in part of any security for the Loan; (vii) Lender’s failure to record the
Security Instrument or to file any financing statement (or Lender’s improper
recording or filing thereof) or to otherwise perfect, protect, secure or insure
any lien or security interest given as security for the Loan; (viii) the
modification of the terms of any one or more of the Loan Documents; or (ix) the
taking of, or failure to take any action of any type whatsoever. No such action
which Lender shall take or fail to take in connection with the Loan Documents or
any collateral for the Loan, nor any course of dealing with Borrower or any
other person, shall limit, impair or release Indemnitor’s obligations hereunder,
affect this Agreement in any way or afford Indemnitor any recourse against
Lender. Nothing contained in this Section shall be construed to require Lender
to take or refrain from taking any action referred to herein.
          (i) Intentionally Reserved.

 



--------------------------------------------------------------------------------



 



          (j) Governing Law. THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, EXCEPT TO THE EXTENT THAT THE APPLICABILITY OF ANY OF SUCH LAWS MAY NOW
OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL
SO GOVERN AND BE CONTROLLING.
          (k) Binding Effect; Waiver of Acceptance. This Agreement shall bind
Indemnitor and its heirs, personal representatives, successors and assigns and
shall inure to the benefit of Lender and the officers, directors, shareholders,
agents and employees of Lender and their respective heirs, successors and
assigns. Notwithstanding the foregoing, Indemnitor shall not assign any of its
rights or obligations under this Agreement without the prior written consent of
Lender, which consent may be withheld by Lender in its sole discretion.
Indemnitor hereby waives any acceptance of this Agreement by Lender, and this
Agreement shall immediately be binding upon Indemnitor.
          (l) Notice. All notices, demands, requests or other communications to
be sent by one party to the other hereunder or required by law shall be in
writing and shall be deemed to have been validly given or served by delivery of
the same in person to the intended addressee, or by depositing the same with
Federal Express or another reputable private courier service for next business
day delivery to the intended addressee at its address set forth on the first
page of this Agreement or at such other address as may be designated by such
party as herein provided, or by depositing the same in the United States mail,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the intended addressee at its address set forth on the first page
of this Agreement or at such other address as may be designated by such party as
herein provided. All notices, demands and requests shall be effective upon such
personal delivery, or one (1) business day after being deposited with the
private courier service, or two (2) business days after being deposited in the
United States mail as required above. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
as herein required shall be deemed to be receipt of the notice, demand or
request sent. By giving to the other party hereto at least fifteen (15) days’
prior written notice thereof in accordance with the provisions hereof, the
parties hereto shall have the right from time to time to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.
          (m) No Waiver; Time of Essence; Business Day. The failure of any party
hereto to enforce any right or remedy hereunder, or to promptly enforce any such
right or remedy, shall not constitute a waiver thereof nor give rise to any
estoppel against such party nor excuse any of the parties hereto from their
respective obligations hereunder. Any waiver of such right or remedy must be in
writing and signed by the party to be bound. This Agreement is subject to
enforcement at law or in equity, including actions for damages or specific
performance. Time is of the essence hereof. The term “business day” as used
herein shall mean a weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in New York, New York are authorized by law to
be closed.
          (n) Captions for Convenience. The captions and headings of the
sections and paragraphs of this Agreement are for convenience of reference only
and shall not be construed in interpreting the provisions hereof.
          (o) Reasonable Attorney’s Fees. In the event it is necessary for
Lender to retain the services of an attorney or any other consultants in order
to enforce this Agreement, or any portion thereof, Indemnitor agrees to pay to
Lender, in addition to Indemnitor’s other obligations to pay Lender hereunder,
any and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred by Lender as a result thereof and such costs, fees and
expenses shall be included in Costs.
          (p) Successive Actions. A separate right of action hereunder shall
arise each time Lender acquires knowledge of any matter indemnified or
guaranteed by Indemnitor under this Agreement. Separate and successive actions
may be brought hereunder to enforce any of the provisions hereof at any time and
from time to time. No action hereunder shall preclude any subsequent action, and
Indemnitor

 



--------------------------------------------------------------------------------



 



hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.
          (q) Joint and Several Liability. Notwithstanding anything to the
contrary contained herein, the representations, warranties, covenants and
agreements made by Indemnitor herein, and the liability of Indemnitor hereunder,
is joint and several if Indemnitor is comprised of more than one person or
entity.
          (r) Reliance. Lender would not make the Loan to Borrower without this
Agreement. Accordingly, Indemnitor intentionally and unconditionally enters into
the covenants and agreements as set forth above and understands that, in
reliance upon and in consideration of such covenants and agreements, the Loan
shall be made and, as part and parcel thereof, specific monetary and other
obligations have been, are being and shall be entered into which would not be
made or entered into but for such reliance.
          (s) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page. Any signature page of this Agreement may be detached from
any counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.
          (t) SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

  (1)   INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS
LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE COUNTY AND STATE IN WHICH THE PROPERTY IS LOCATED, (C) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW,
AGREES THAT INDEMNITOR WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).     (2)   INDEMNITOR, TO THE
FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY,
WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR
OMISSION OF LENDER OR INDEMNITOR, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR INDEMNITOR, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.

 



--------------------------------------------------------------------------------



 



          (u) Waiver by Indemnitor. Indemnitor covenants and agrees that, upon
the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower, Indemnitor shall not seek or cause Borrower or any other
person or entity to seek a supplemental stay or other relief, whether injunctive
or otherwise, pursuant to 11 U.S.C. §105 or any other provision of the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law,
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce
any rights of Lender against Indemnitor or the collateral for the Loan by virtue
of this Agreement or otherwise.
          (v) SPECIFIC NOTICE. IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT THIS
AGREEMENT INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES,
COULD INCLUDE AN INDEMNIFICATION BY INDEMNITOR OF LENDER FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF LENDER’S OWN NEGLIGENCE.
          (w) Secondary Market. Lender may sell, transfer and deliver the Loan
Documents to one or more investors in the secondary mortgage market. In
connection with such sale or otherwise, Lender may retain or assign
responsibility for servicing the Loan or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to,
any subservicer or master servicer, on behalf of the investors. All references
to Lender herein shall refer to and include, without limitation, any such
servicer, to the extent applicable.
          (x) Decisions. Wherever pursuant to this Agreement (i) Lender
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory or acceptable to Lender, or (iii) any other
decision or determination is to be made by Lender, the decision of Lender to
approve or disapprove or to accept or not accept, all decisions that
arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Lender, shall be in the sole and absolute
discretion of Lender and shall be final and conclusive, except as may be
otherwise expressly and specifically provided herein.
          (y) Dissemination of Information. If Lender determines at any time to
sell, transfer or assign the Note, the Security Instrument and the other Loan
Documents, and any or all servicing rights with respect thereto, or to grant
participations therein (the “Participations”) or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securities”), Lender may
forward to each purchaser, transferee, assignee, servicer, participant,
investor, or their respective successors in such Participations and/or
Securities (collectively, the “Investor”) or any Rating Agency (as defined in
the Security Instrument) rating such Securities, each prospective Investor and
each of the foregoing’s respective counsel, all documents and information which
Lender now has or may hereafter acquire relating to the Loan and to Borrower,
any Indemnitor and the Property, which shall have been furnished by Borrower, or
any Indemnitor as Lender determines necessary or desirable.
          (z) Costs. Wherever pursuant to this Agreement it is provided that
Indemnitor shall pay any costs and expenses, such costs and expenses shall
include, but not be limited to, reasonable legal fees and disbursements of
Lender.
          (aa) Other Guaranties. This Agreement is in addition to any and all
other guaranties relating to the Debt (as defined in the Security Instrument) or
any portion thereof. To the extent Indemnitor may become liable under this
Agreement and one or more other indemnitors may become liable under the terms of
any other guaranty made in favor of Lender with respect to the Debt, Lender
shall be entitled to exercise any and all of its remedies against Indemnitor
under this Agreement as well as any and all of its remedies against any one or
more indemnitors under such other guaranties jointly and severally.

 



--------------------------------------------------------------------------------



 



          (bb) Future Assignments by Borrower. Indemnitor agrees that, upon a
TIC Transfer (as defined in the Security Instrument) in accordance with
Section 2.9 of the Security Instrument the Co-Owner Transferee shall be included
in the defined term “Borrower” hereunder, and Indemnitor shall be deemed to have
restated, ratified and affirmed the representations, warranties, covenants and
obligations set forth herein. Such restatement, ratification and affirmation
shall be deemed made on the date of closing of each such TIC Transfer, based
solely on the provisions of this Section, without any requirement for further
documentation.
[The Remainder of the Page is Intentionally Blank]

 



--------------------------------------------------------------------------------



 



          (cc) Entire Agreement; Amendment; Severability. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS EMBODY THE FINAL ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. This Agreement
contains the entire agreement between the parties respecting the matters herein
set forth and supersedes all prior agreements, whether written or oral, between
the parties respecting such matters. Any amendments or modifications hereto, in
order to be effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.
          IN WITNESS WHEREOF, Indemnitor has executed this SEC Indemnity and
Guaranty Agreement as of the day and year first written above.

            INDEMNITOR 
    NOTICE OF INDEMNIFICATION:
INDEMNITOR HEREBY ACKNOWLEDGES AND AGREES
THAT THIS INDEMNITY AGREEMENT CONTAINS
CERTAIN INDEMNIFICATION PROVISIONS
PURSUANT TO SECTION 1 HEREOF NNN APARTMENT REIT, INC.,
a Maryland corporation        By:   /s/ Andrea R. Biller      Name:   Andrea R.
Biller      Title:   Secretary   

 